       Case 2:19-cr-01090-JJT Document 27 Filed 03/19/20 Page 1 of 2




 1   JON M. SANDS
     Federal Public Defender
 2   District of Arizona
     850 W. Adams, Suite 201
 3   Phoenix, Arizona 85007
     Telephone: 602-382-2700
 4
     JAMI JOHNSON
 5   New York State Bar # 4823373
     Asst. Federal Public Defender
 6   Attorney for Defendant
     jami_johnson@fd.org
 7
                      IN THE UNITED STATES DISTRICT COURT
 8
                                 DISTRICT OF ARIZONA
 9
10   United States of America,                        No. CR-19-01090-PHX-JJT
11                Plaintiff,                             MOTION FOR
                                                       MODIFICATION OF
12         vs.                                        RELEASE CONDITIONS
13   Peter Barrera,                                   Defendant Not In Custody
14                Defendant.
15
           The defendant, through undersigned counsel, moves the Court to enter an
16
     order modifying the conditions of release to remove the condition that Mr. Barrera
17
     participate in location monitoring program. Mr. Barrera was released from federal
18
     custody on October 4, 2019 by Magistrate Judge Burns. (Doc. 14.) The condition
19
     that Mr. Barrera participate in location monitoring was not sought by pretrial
20
21
     services at the time of the detention hearing but was rather added to his conditions

22   of release after the government, which opposed release, proffered that it believed

23   Mr. Barrera may not have been residing at his given address during a period of
24   tribal pretrial release and may have in fact been transient. Mr. Barrera disputed and
25   continues to dispute the government’s characterization of his pre-arrest living
26   situation. Nevertheless, evidently in response to the government’s concerns,
27   Magistrate Judge Burns imposed a requirement that Mr. Barrera participate in
28
       Case 2:19-cr-01090-JJT Document 27 Filed 03/19/20 Page 2 of 2




 1   location monitoring and that he be restricted to his residence every day from 7:00

 2   p.m. until 6:00 a.m., among other requirements (Doc. 15.)
 3         Mr. Barrera has now participated in the location monitoring program for over
 4   five months and has had no violations of this or any other condition of pretrial
 5   release. The ankle bracelet is uncomfortable, unnecessarily stigmatizing, and not
 6   necessary to reduce risk of flight or to protect the public. Mr. Barrera therefore
 7   respectfully requests that this Court modify his conditions of pretrial release to
 8   remove the requirement that he participate in the location monitoring program.
 9         Undersigned counsel has been in contact with Mr. Barrera’s pretrial services
10
     officer, Gilbert Lara, who indicates that pretrial services does not oppose the relief
11
     requested herein. Specifically, Mr. Lara reports that Mr. Barrera is doing well on
12
     pretrial release, that he has complied with location monitoring rules and
13
     regulations, that all urinalysis and breathalyzers have been negative for prohibited
14
     substances, and that Mr. Barrera is gainfully employed and regularly attending
15
     mental health counseling.
16
           Undersigned counsel has also been in contact with assigned Assistant United
17
18   States Attorney Raynette Logan who indicates that the government does object to

19   the relief requested herein.
20         Excludable delay is not expected to result from this motion or any order
21   based thereon.
22         Respectfully submitted: March 19, 2020.
23                                    JON M. SANDS
24                                    Federal Public Defender

25                                    s/Jami Johnson
26                                    JAMI JOHNSON
                                      Asst. Federal Public Defender
27
28


                                               2
